Exhibit 10.2

Pledge and Security Agreement
among
GLADSTONE LENDING COMPANY, LLC
as Grantor

FARMER MAC MORTGAGE SECURITIES CORPORATION,
as Purchaser,
and
FEDERAL AGRICULTURAL MORTGAGE CORPORATION,
as Collateral Agent and Bond Guarantor,
Dated as of December 5, 2014

Table of Contents

Page

THIS PLEDGE AND SECURITY AGREEMENT effective as of December 5, 2014 (this
“Agreement”), between Gladstone Lending Company, LLC, a Delaware limited
liability company (including its successors and permitted assigns, the
“Grantor”), Farmer Mac Mortgage Securities Corporation (including its successors
and permitted assigns, the “Purchaser”), which is a wholly-owned subsidiary of
the Federal Agricultural Mortgage Corporation, a federally chartered
instrumentality of the United States (“Farmer Mac”), and Farmer Mac, as
Collateral Agent and Bond Guarantor, for the benefit of the AgVantage Bond
Holders.

W i t n e s s e t h

WHEREAS, the Grantor may from time to time issue one or more secured debt
obligations (the “AgVantage Bonds”) to the Purchaser, and the Purchaser may
purchase such AgVantage Bonds, all upon the terms and subject to the conditions
set forth in the Bond Purchase Agreement; and

WHEREAS, the Grantor desires to grant to the Collateral Agent, for the benefit
of the Control Party, a security interest in the collateral hereinafter
described as security for the obligations of the Grantor under the AgVantage
Bonds issued pursuant to the Bond Purchase Agreement; and

WHEREAS, the transactions contemplated herein and in the Bond Purchase Agreement
are in the interest of the Grantor.

NOW THEREFORE, for valuable consideration and intending to be legally bound, the
Grantor and the Collateral Agent do hereby agree as follows.

ARTICLE 1

     
Definitions; Interpretations
SECTION 1.1
 
Certain Terms Defined.

In this Agreement, the following terms shall have the meanings specified in this
Section for all purposes of this Agreement, unless otherwise expressly provided.

“AgVantage Bond” has the meaning set forth in the first recital to this
Agreement.

“AgVantage Bond Balance” means the outstanding balance of all the AgVantage
Bonds issued pursuant to the Bond Purchase Agreement from time to time.

“AgVantage Bond Documents” has the meaning set forth in Section 5.1.

“AgVantage Bond Holder” means the holders from time to time of any AgVantage
Bonds issued pursuant to the Bond Purchase Agreement, which initially shall be
Farmer Mac Mortgage Securities Corporation as Purchaser.

“AgVantage Bond Resolutions” has the meaning set forth in Section 6.1(a)(i).

“Agreement” means this instrument as originally executed and delivered and as
the same may be amended, supplemented, modified, restated or replaced from time
to time.

“AMBS” means securities representing interests solely in, or obligations fully
backed by, pools of Qualified Loans.

“Appraised Value” means with respect to any agricultural real estate securing
the Qualified Collateral, the most recent appraised value of such agricultural
real estate; provided, that the related appraisal was performed by a licensed
and certified, independent appraiser, excludes all Tenant Improvements, and is
reasonably acceptable to Farmer Mac in form and substance.

“Bond Guarantor” means Farmer Mac.

“Bond Guarantor Default” means a default by the Bond Guarantor that is existing
and continuing with respect to an AgVantage Bond under its obligations pursuant
to the Bond Purchase Agreement.

“Bond Purchase Agreement” means the AgVantage Bond Purchase Agreement dated the
date hereof among the Grantor, the Purchaser and Farmer Mac, as the same may be
amended from time to time in accordance with the terms thereof.

“Borrower” has the meaning set forth in the Bond Purchase Agreement.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks and foreign exchange markets are open for business in New York, New York
or the District of Columbia.

“Certificate of Pledged Collateral” means a certificate delivered by the Grantor
to the Collateral Agent and the Control Party substantially in the form of
Schedule II attached hereto.

“Collateral Agent” means Farmer Mac or its successor, as appointed pursuant to
the terms set forth in Article 3.

“Commission” means the Securities and Exchange Commission.

“Control Party” means, (i) Farmer Mac for so long as there is no Bond Guarantor
Default existing and continuing with respect to the applicable AgVantage Bonds,
or (ii) the AgVantage Bond Holder (or a majority of the aggregate outstanding
principal amount of the applicable AgVantage Bonds if held by more than one
holder) for so long as a Bond Guarantor Default is existing and continuing.

“Eligibility Criteria” means the eligibility criteria listed on Schedule I
attached hereto.

“Event of Default” has the meaning set forth in Section 4.1.

“Excluded Agent” means Farmer Mac or any of its affiliates acting as Sub-Agents
pursuant to this Agreement.

“Farmer Mac” has the meaning set forth in the first paragraph of this Agreement.

“Fitch” means Fitch, Inc.

“Grantor” has the meaning set forth in the first paragraph of this Agreement.

“Guaranteed Obligation” has the meaning set forth in the Bond Purchase
Agreement.

“Market Value” means with respect to any item of Qualified Collateral, the
market value of such item of Qualified Collateral, determined by the Grantor in
accordance with (i) in respect of any Qualified Loan, the Grantor’s customary
procedures for determining the market value of agricultural loans included in
the Grantor’s portfolio from time to time; (ii) in respect of any cash, the
amount of such cash; (iii) in respect of any security included in the Qualified
Substitute Collateral, the market value of such security as determined by the
Grantor’s customary procedures for determining the market value of that type of
security included in its portfolio from time to time; and (iv) in respect of any
other property included in the Qualified Substitute Collateral, the Grantor’s
customary procedures for determining the market value of any like property.
Notwithstanding anything herein to the contrary, the parties agree that
Grantor’s “customary procedures” for the purposes of this definition shall be
the customary internal practices of the REIT (defined below) for valuing assets
owned by the REIT or its partially or wholly owned subsidiaries or affiliates,
which internal practices are consistent with industry standards for comparable
real estate investment trusts and their property portfolios; provided, that for
purposes of determining the Market Value of agricultural real estate securing
the Qualified Collateral, the Market Value shall be the most recent Appraised
Value.

“Minimum Required Collateralization Level” has the meaning set forth in
Section 2.3(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Documents” means the following documents contained in the Qualified
Loan File for each Qualified Loan:



  (i)   the original mortgage note endorsed in blank or in the name of the
Collateral Agent;



  (ii)   a copy of the mortgage with evidence of recording thereon;



  (iii)   a copy of an assignment of the mortgage in blank or in the name of the
Collateral Agent;



  (iv)   copies of all applicable appraisals;



  (v)   copies of any assumptions, modifications, or substitutions with evidence
of recording thereon, if applicable;



  (vi)   copies of any security documents, including UCC financing statements,
if applicable;



  (vii)   if the Borrower under a Qualified Loan is acquiring the agricultural
real estate property that will secure such Qualified Loan substantially
simultaneously with obtaining the Qualified Loan, (a) a copy of the proforma
policy of owner’s title insurance to be obtained by such Borrower (to be
followed by a copy of the actual policy of owner’s title insurance obtained by
the Borrower within three (3) Business Days after such policy has been obtained)
and (b) an owner’s affidavit delivered by the seller of such agricultural real
estate property in connection with the Borrower’s acquisition; or if the
Borrower under a Qualified Loan is financing or refinancing the subject
agricultural real estate property after a period of ownership, (a) a title
report that is up to date within five (5) business days of the date of issuance
of an AgVantage Bond under the Bond Purchase Agreement and (b) a copy of a
standard owner’s affidavit in favor of Grantor.



  (viii)   any applicable settlement documentation; and



  (ix)   such other documentation as the Collateral Agent may reasonably request
to evidence the Collateral Agent’s first lien position in the Qualified
Collateral.

“Mortgage Guidelines” means the mortgage loan underwriting, appraisal, and
servicing guidelines and procedures that the Grantor has adopted in accordance
with its underwriting, appraising, and servicing activities with respect to the
Qualified Collateral.

“Operating Partnership” means Gladstone Land Limited Partnership.

“Permitted Liens” means, in respect of any item of Qualified Collateral,
(i) liens for taxes, assessments and governmental charges or levies; and
(ii) liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days after Grantor first receives notice of such lien.

“Proceeds” means: (i) all “proceeds” as defined in Article 9 of the UCC as in
effect from time to time in the State of New York; (ii) all interest, dividends,
payments or distributions made with respect to any of the Qualified Collateral;
and (iii) whatever is receivable or received when the Qualified Collateral or
proceeds are sold, exchanged, collected, converted or otherwise disposed of,
whether such disposition is voluntary or involuntary.

“Purchaser” has the meaning set forth in the first paragraph of this Agreement.

“Qualified Collateral” means: (i) Qualified Loans or AMBS; (ii) Mortgage
Documents and other documents, instruments or liens representing or securing the
Qualified Loans or AMBS; (iii) all payment records with respect to the Qualified
Loans or AMBS; (iv) the Securities Account; (vi) all Qualified Substitute
Collateral; (vi) all documents relating to the Securities Account; (vii) all
Proceeds of the foregoing regardless of the form thereof, including, without
limitation, all Proceeds in the form of accounts, chattel paper, payment
intangibles, promissory notes and goods subject to a consignment; and
(viii) with respect to any portion of the Qualified Collateral in excess of 100%
of the AgVantage Bond Balance, any Qualified Substitute Collateral.

“Qualified Collateral Schedule” means the schedule setting forth the Qualified
Collateral pledged under this Agreement delivered by the Grantor pursuant to
Section 2.2, as the schedule may be amended, supplemented or modified from time
to time.

“Qualified Loans” means, as of any date of determination, the agricultural
mortgage loans meeting the Eligibility Criteria and identified as of such date
of determination on the Qualified Collateral Schedule. For purposes of the
Eligibility Criteria, taxes and assessments in respect of any Qualified Loan
shall be deemed to be paid current as of such date if (i) (A) taxes and
assessments were paid current at the time of the initial funding of such
Qualified Loan and (B) taxes or assessments due and payable after the time of
the initial funding of such Qualified Loan shall have been paid within 45
Business Days of the Grantor’s actually becoming aware that such taxes or
assessments on such Qualified Loan are overdue and/or delinquent, or (ii) such
taxes or assessments are being contested by the Grantor or the obligor on such
Qualified Loan in good faith.

“Qualified Loan File” has the meaning ascribed thereto in Exhibit A attached
hereto and incorporated herein by reference.

“Qualified Substitute Collateral” means, at any time, (i) cash, (ii) U.S.
Treasury securities, or (iii) securities issued or fully guaranteed by an agency
or instrumentality of the United States, in each case deposited or held in or
transferred or credited to or carried in the Securities Account and listed as of
such time on the Qualified Collateral Schedule.

“REIT” means the Gladstone Land Corporation, a Maryland corporation, and the
consolidated parent company of Issuer.

“Responsible Officer” means, with respect to the Collateral Agent, any officer
of the Collateral Agent, including any vice president, assistant vice president,
secretary, assistant treasurer, trust officer, or any other officer of the
Collateral Agent assigned by the Collateral Agent to administer the transactions
contemplated hereby.

“S&P” means Standard & Poor’s Ratings Service, a Standard & Poor’s Financial
Services LLC business.

“Securities Account” means the securities account established with the
Securities Intermediary pursuant to the Securities Account Control Agreement.

“Securities Account Control Agreement” means the Securities Account Control
Agreement among the Grantor, the Securities Intermediary and the Collateral
Agent, in the form substantially in the form attached as Exhibit B attached
hereto (or such other form reasonably acceptable to the Grantor, the Securities
Intermediary and the Collateral Agent), with such changes as the parties may
agree, as may be amended, supplemented, modified, restated or replaced from time
to time.

“Securities Intermediary” means the institution serving as securities
intermediary under the Securities Account Control Agreement.

“Security Interest” has the meaning set forth in Section 2.1.

“Sub-Agent” has the meaning set forth in Section 4.3.

“Tenant Improvements” has the meaning set forth in Schedule I attached hereto
and incorporated herein.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

      “Valuation Date” means the last Business Day of each calendar quarter.

SECTION 1.2
  Interpretation.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:



  (a)   the terms defined in this Article shall have the meanings ascribed in
this Article and shall include the plural as well as the singular;



  (b)   all accounting terms used and not expressly defined herein shall have
the meanings given to them in accordance with United States generally accepted
accounting principles, and the term “generally accepted accounting principles”
shall mean such accounting principles which are generally accepted at the date
or time of any computation or at the date hereof, consistently applied;



  (c)   references to Exhibits, Articles, Sections, Schedules, paragraphs,
subparagraphs and clauses shall be construed as references to the Exhibits,
Articles, Sections, Schedules, paragraphs, subparagraphs and clauses of this
Agreement;



  (d)   the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;



  (e)   the words “include”, “includes” and “including” shall be construed to be
followed by the words “without limitation”; and



  (f)   Article and Section headings are for the convenience of the reader and
shall not be considered in interpreting this Agreement or the intent of the
parties hereto.

ARTICLE 2

     
Security Interest
SECTION 2.1
 
Creation of Security Interest in Qualified Collateral.

As security for the AgVantage Bonds issued pursuant to the Bond Purchase
Agreement and any other amounts that are due hereunder or thereunder from the
Grantor to the holders of AgVantage Bonds, the Grantor hereby assigns,
transfers, pledges, and grants to the Collateral Agent for the benefit of the
Control Party a security interest in and continuing lien on, subject to the
terms of this Agreement, all of the Grantor’s right, title and interest in and
to the Qualified Collateral (the “Security Interest”). The Grantor shall, not
later than three (3) Business Days after either the issuance of each AgVantage
Bond under the Bond Purchase Agreement, or, so long as the AgVantage Bond
Balance exceeds $0, upon substitution or modification of any of the Qualified
Collateral, (A) deliver to the Collateral Agent, and the Collateral Agent, on
behalf of the Control Party, shall hold, the Mortgage Documents, and (B) to the
extent that the Qualified Collateral contains Qualified Substitute Collateral, a
fully-signed copy of the Securities Control Agreement. Notwithstanding the
foregoing, in the event that a recorded copy of any document or instrument is
not yet available from the applicable recorder or register within such time
frame, Grantor shall deliver an unrecorded copy to Collateral Agent, and Grantor
shall subsequently deliver a recorded copy to Collateral Agent within three
(3) Business Days after Grantor’s receipt of the same. Upon occurrence of an
Event of Default, the Collateral Agent, on behalf of the Control Party, shall
have the right (in its sole and absolute discretion), to the extent a register
is maintained therefor, to register the Qualified Collateral in the Collateral
Agent’s own name as pledgee, or in the name of the Collateral Agent’s nominee
(as pledgee or as sub-agent) or to continue to hold the Qualified Collateral in
the name of the Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent. Upon cessation of such Event of Default, the Collateral Agent
shall take such action as is necessary to again cause the Qualified Collateral
to be registered in the name of the Grantor (or its respective nominees).

SECTION 2.2 Maintenance of Qualified Collateral Schedule.

Upon the issuance of any AgVantage Bond under the Bond Purchase Agreement, the
Grantor will deliver to the Collateral Agent (with a copy to Farmer Mac) a
Qualified Collateral Schedule setting forth the Qualified Collateral pledged
hereunder, which Qualified Collateral Schedule shall form a part of this
Agreement. The Grantor shall also cause a copy of the Qualified Collateral
Schedule to be attached as a schedule to each UCC financing statement filed in
connection with the grant of a security interest under this Agreement. Following
the date of issuance of any AgVantage Bond, if either (i) there have been
additions, modifications or reductions in the Qualified Collateral; or (ii) on
any Business Day on which the value of the Qualified Collateral identified in a
schedule to the most recently filed UCC financing statement falls below the
Minimum Required Collateralization Level and additional Qualified Collateral is
provided by the Grantor to the Collateral Agent pursuant to Section 2.3(b), then
the Grantor shall, within fifteen (15) Business Days after each Valuation Date
with respect to (i) and on the same Business Day with respect to (ii):
(x) prepare and deliver to the Collateral Agent (with a copy to Farmer Mac, if
Farmer Mac is no longer serving as Collateral Agent) a new Qualified Collateral
Schedule setting forth the revised list of Qualified Collateral, the value of
which shall be at least equal to the Minimum Required Collateralization Level;
and (y) cause the filing of such UCC statements and amendments thereto as may be
necessary for the Grantor to comply with its undertakings pursuant to
Section 2.4. After the UCC filing required upon the issuance of any AgVantage
Bond has been filed, this Section 2.2 shall be interpreted to require the
preparation and filing of new UCC statements only after the value of the
Qualified Collateral pledged hereunder and listed on the most recently filed UCC
statement becomes less than the Minimum Required Collateralization Level.

SECTION 2.3 Qualified Collateral.



  (a)   On each Business Day prior to the termination of the Security Interest
pursuant to Section 9.1(i), (i) the value of the Qualified Loans, including any
Qualified Loans supporting AMBS, (as determined by the Grantor in accordance
with the immediately succeeding sentence) pledged hereunder shall be at least
equal to 100% of the AgVantage Bond Balance and (ii) the value of the Qualified
Collateral, including the value of the Qualified Loans referred to in clause (i)
(as determined by the Grantor in accordance with the immediately succeeding
sentence) pledged hereunder shall be at least equal to 110% of the AgVantage
Bond Balance (clauses (i) and (ii), collectively, the “Minimum Required
Collateralization Level”). For the avoidance of doubt, for all purposes of this
Agreement, as of any date of determination, the value of any Qualified Loan and
any other items included in the Qualified Collateral shall be equal to the
Market Value of such Qualified Loan or item, as applicable, as of such date of
determination.



  (b)   Subject to all applicable notice and cure periods, if the value of
Qualified Collateral (as determined by the Grantor in accordance with
Section 2.3(a)) falls below the Minimum Required Collateralization Level as of
any Business Day, the Grantor shall provide additional Qualified Collateral in
which the Grantor has rights or the power to transfer rights to a secured party,
such that the value of Qualified Collateral (as determined by the Grantor in
accordance with Section 2.3(a)) pledged to the Collateral Agent under this
Agreement as of such Business Day shall be at least equal to the Minimum
Required Collateralization Level.



  (c)   For as long as the value of Qualified Collateral (as determined by the
Grantor in accordance with Section 2.3(a)) is above the Minimum Required
Collateralization Level, the Grantor may freely withdraw, replace or substitute
or sell, dispose, pledge, assign or otherwise transfer any Qualified Collateral
and any other item of Qualified Collateral then listed on the Qualified
Collateral Schedule free and clear of the Security Interest, pledge, lien and
encumbrance created under this Agreement, in accordance with Section 9.1 and
9.2, so long as any such withdrawal, replacement or substitution or any such
sale, disposition, pledge, assignment or other transfer would not cause the
value of the Qualified Collateral (as determined by the Grantor in accordance
with Section 2.3(a)) after such action to be below the Minimum Required
Collateralization Level (in the case of any replacement or substitution, after
taking into account any replacement or substitute Qualified Collateral provided
by the Grantor to the Collateral Agent simultaneously therewith, as evidenced by
a revised Qualified Collateral Schedule provided simultaneously by the Grantor
to the Collateral Agent (with a copy to Farmer Mac, if Farmer Mac is no longer
serving as Collateral Agent), which revised Qualified Collateral Schedule shall
form a part of this Agreement.)



  (d)   At any time, the Grantor may pledge additional Qualified Collateral (in
which such party has rights or the power to transfer rights to a secured party)
under this Agreement by filing the appropriate UCC statements and delivering a
Certificate of Pledged Collateral to the Collateral Agent specifying such
additional collateral.



  (e)   The Grantor shall certify to the Collateral Agent (with a copy to Farmer
Mac, if Farmer Mac is no longer serving as Collateral Agent), within fifteen
(15) Business Days following each Valuation Date, that (i) the value of
Qualified Collateral (as determined by the Grantor in accordance with
Section 2.3(a)) shall have been at least equal to the Minimum Required
Collateralization Level as of such Valuation Date, and (ii) the Grantor has
provided adequate Qualified Collateral (in which the Grantor has rights or the
power to transfer rights to a secured party) to maintain the Minimum Required
Collateralization Level with respect to the AgVantage Bond Balance, in each
case, which certification shall be in substantially the form of a Certificate of
Pledged Collateral.

SECTION 2.4 Undertakings Regarding Qualified Collateral.

With respect to the Qualified Collateral, the Grantor undertakes and agrees as
follows:



  (a)   to keep and maintain such Qualified Collateral free and clear of
pledges, liens, and encumbrances except for the security interest created by
this Agreement and except for Permitted Liens;



  (b)   to keep and maintain the Qualified Collateral in an amount at or above
the Minimum Required Collateralization Level;



  (c)   upon the pledge of AMBS, cash, U.S Treasury securities, securities
issued or fully guaranteed by an agency or instrumentality of the United States,
or any Qualified Substitute Collateral, to establish and maintain the Securities
Account and to enter into the Securities Account Control Agreement;



  (d)   upon the establishment of the Securities Account and upon execution and
delivery of the Securities Account Control Agreement, and upon the delivery of
the Qualified Collateral to the Collateral Agent, to furnish to the Collateral
Agent and the Bond Guarantor an opinion of counsel reasonably satisfactory to
the Control Party that in the opinion of such counsel such action has been taken
as is necessary to create and perfect and enforceable lien and security interest
of the Collateral Agent in the Qualified Collateral; and



  (e)   to ratify any financing statements previously filed.

The Grantor, in connection with any modification of the Qualified Collateral
Schedule on any Business Day on which the value of the Qualified Collateral
pledged hereunder and identified in a schedule to the most recently filed UCC
statement becomes less than the Minimum Required Collateralization Level, shall
cause the concurrent filing of such UCC financing statements and amendments
thereto as may be necessary or desirable to maintain the perfection of the
security interest granted hereunder, naming the Collateral Agent or its
transferees or assigns as secured party and the Grantor as debtor. The
Collateral Agent shall have no duty to monitor, prepare or file any UCC
financing statement or amendments.

SECTION 2.5 Risk of Loss of Qualified Collateral.

The Grantor bears the risk of loss for any Qualified Collateral held in its
possession prior to delivery or in transit to or from the Grantor to the
Collateral Agent or its agent. In the event the Grantor delivers any Qualified
Collateral to the Collateral Agent or its agent, the duty of the Collateral
Agent with respect to such Qualified Collateral shall be solely to use
reasonable care in the custody and preservation of the security in its
possession.

ARTICLE 3

     
COLLATERAL AGENT
SECTION 3.1
 
Appointment as Collateral Agent.

Subject to the terms and conditions hereof, the Grantor hereby appoints the
Collateral Agent and the Collateral Agent hereby accepts such appointment to act
as Collateral Agent pursuant to the terms of this Agreement. The Collateral
Agent acknowledges the grant of the Security Interest upon the issuance of the
AgVantage Bonds under the Bond Purchase Agreement, accepts the trusts under this
Agreement in accordance with the provisions of this Agreement, and agrees to
perform its duties in this Agreement to the end that the interests of the
AgVantage Bond Holder and the Bond Guarantor may be adequately and effectively
protected.

SECTION 3.2 Resignation of the Collateral Agent.

The Collateral Agent may resign at any time by providing not less than thirty
(30) days’ prior written notice to the Control Party and the Grantor. If a
successor Collateral Agent is not appointed by the Grantor within thirty
(30) days after the Collateral Agent gives notice of its intent to resign, the
retiring Collateral Agent may petition any court of competent jurisdiction to
appoint a successor Collateral Agent. The Grantor shall notify the Control Party
in writing upon the appointment of a successor Collateral Agent and the
agreement by such person to act as successor Collateral Agent in connection with
this Section 3.2.

SECTION 3.3 Eligibility of Successor Collateral Agent.

Any successor Collateral Agent appointed by the Grantor pursuant to Section 3.2
shall be a national banking association or banking corporation authorized under
its laws of incorporation and the laws of the jurisdiction in which it
administers this Agreement to exercise the powers required by this Agreement
having at all times an aggregate capital surplus and undivided profits of at
least $1,000,000,000.00.

SECTION 3.4 Merger or Consolidation.

Any person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be party, or (iii) that may succeed to the properties and assets of
the Collateral Agent substantially as a whole, shall be the successor to the
Collateral Agent under this Agreement without further act of any of the parties
to this Agreement.

SECTION 3.5 Duties and Responsibilities of the Collateral Agent.



  (a)   The Collateral Agent shall perform any and all duties required of it
pursuant to the terms of this Agreement.



  (b)   The Collateral Agent shall in the event it is so directed in writing by
the Control Party exercise any rights or remedies granted to the Collateral
Agent under this Agreement.



  (c)   The Collateral Agent will hold all Mortgage Documents and other
instruments or documents representing the Qualified Loans in accordance with the
procedures set forth on Exhibit A attached hereto.



  (d)   The Collateral Agent makes no warranty or representation and shall have
no responsibility as to the content, enforceability, completeness, validity,
sufficiency, value, genuineness, ownership, or transferability of the Qualified
Collateral or any Qualified Substitute Collateral and will not be required to
and will not make any representations as to the validity or value of any of the
Qualified Collateral or Qualified Substitute Collateral.



  (e)   The Collateral Agent shall have no duties or responsibilities, except
such duties and responsibilities as are specifically set forth in this
Agreement, and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent.



  (f)   No provision of this Agreement shall be construed to relieve the
Collateral Agent from liability for its own negligent action, its own negligent
failure to act or its own willful misconduct or bad faith, except that:



  (i)   the Collateral Agent shall not be liable for any error of judgment made
in good faith by a Responsible Officer of the Collateral Agent unless it shall
be proved that the Collateral Agent was negligent in ascertaining the pertinent
facts;



  (ii)   the Collateral Agent shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the written
direction of either Grantor or the Control Party relating to the time, method
and place of conducting any proceeding for any remedy available to the
Collateral Agent or exercising any trust or power conferred upon the Collateral
Agent under this Agreement;



  (iii)   no provision of this Agreement shall require the Collateral Agent to
expend or risk its own funds or otherwise incur any liability other than as
provided in Section 3.5(f) in the performance of its duties hereunder unless
adequate indemnity has been assured to it; and



  (iv)   the Collateral Agent shall not be obligated to take any legal action
hereunder which might in its judgment involve any expense or liability unless it
has been furnished with an indemnity satisfactory to it.

SECTION 3.6 Limitation on Liability of the Collateral Agent.

Subject to Section 3.5(f) with respect to clauses (a), (b) and (d) below, the
Collateral Agent:



  (a)   shall not be liable for any error of judgment or for any act done or
step taken or omitted by it in good faith or for any mistakes of fact or law or
for anything that it may do or refrain from doing in connection herewith;



  (b)   may consult with counsel satisfactory to it and the opinion of such
counsel shall be full and complete authorization and protection in respect of
any action taken suffered or omitted by it hereunder in good faith and in the
opinion of such counsel;



  (c)   shall not be responsible for delays or failures in performance resulting
from acts beyond its control, including, without limitation, strikes, lockouts,
riots, acts of war or terrorism, epidemics, nationalization, earthquakes,
hurricanes or other natural disasters of similar nature;



  (d)   may conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties; and



  (e)   shall not be liable for any consequential, indirect, special or punitive
damages under any circumstances.

SECTION 3.7 [Fees of the Collateral Agent].

[RESERVED]

ARTICLE 4

     
Events of Default
SECTION 4.1
 
Events of Default.

The Collateral Agent may consider the Grantor in default hereunder upon the
occurrence and continuance of any of the following events or conditions beyond
any applicable notice or cure periods (each an “Event of Default”) hereunder:



  (a)   the occurrence and continuance of an “Event of Default” as such term is
defined in the Bond Purchase Agreement with respect to any AgVantage Bond;



  (b)   the failure to maintain the Minimum Required Collateralization Level as
of any Business Day, which failure shall not have been cured within thirty
(30) days of the earlier of (i) notice from Farmer Mac requesting that it be
cured, or (ii) the first day on which Grantor becomes aware of such failure;



  (c)   breach of or failure to perform by the Grantor any other covenant,
promise, condition, obligation or liability contained or referred to herein
which shall not have been cured within forty-five (45) days after notice thereof
to the Grantor from the Collateral Agent; or



  (d)   any representation, statement or warranty made to the Collateral Agent
by or on behalf of the Grantor in connection with this Agreement which shall
prove to have been false in any material respect when made or furnished and
which shall not have been cured within forty-five (45) days after notice thereof
to the Grantor from the Collateral Agent.

The Collateral Agent shall not be deemed to have knowledge of any Event of
Default until written notice thereof is delivered to it. Upon receipt of written
notice of an Event of Default, the Collateral Agent shall deliver the Notice of
Exclusive Control required by the Securities Account Control Agreement.

SECTION 4.2 Remedies Upon an Event of Default.



  (a)   If an Event of Default shall occur and be continuing, the Collateral
Agent shall (subject to Section 3.5), at the written direction of the Control
Party, pursue any of the following remedies, separately, successively, or
cumulatively:



  (i)   take possession of any instruments, agreements, mortgages and other
documents (including the Mortgage Documents) representing the Qualified
Collateral, and all payment records relating to the Qualified Collateral, not
already in the Collateral Agent’s possession, immediately upon demand, and the
Grantor grants to the Collateral Agent the right (to the extent of the Grantor’s
own right), for this purpose, to enter into any premises where the Qualified
Collateral or any part thereof may be located during normal business hours and
upon reasonable notice to the Grantor; and



  (ii)   pursue any other remedy available at law or in equity to collect,
enforce, or satisfy obligations of the Grantor under the AgVantage Bond and this
Agreement, including exercising its rights as secured creditor to collect income
on the Qualified Collateral, or to sell, assign, transfer, lease, or otherwise
dispose of the Qualified Collateral whether or not the Qualified Collateral is
in the Collateral Agent’s possession, in each case subject to the immediately
preceding clause (i) above.



  (b)   If the Collateral Agent exercises its rights subject to Section 4.2(a)
in respect of the Qualified Collateral upon the occurrence and during the
continuance of an Event of Default, to the fullest extent permitted by
applicable law:



  (i)   the Collateral Agent may sell, assign, transfer and deliver, at the
Collateral Agent’s option, the whole or any part of the Qualified Collateral at
private or public sale, at such prices as the Collateral Agent may, in good
faith, deem best, without public advertisement, and the Grantor waives notice of
the time and place of sale, except any notice that is required by law and may
not be waived;



  (ii)   the Collateral Agent has no obligation to prepare any Qualified
Collateral for sale, and the Collateral Agent may sell any Qualified Collateral
and disclaim any warranties without adversely affecting the commercial
reasonableness of the sale; and



  (iii)   the Collateral Agent may purchase any or all Qualified Collateral and
shall apply the purchase price to reduce amounts owed by the Grantor to the
Collateral Agent as set forth in (c) below.



  (c)   Subject to Section 9-615 of the UCC, the Proceeds realized by the
Collateral Agent upon selling or disposing of the Qualified Collateral will be
applied in the following order:



  (i)   first, for so long as a Bond Guarantor Default has occurred and is
continuing, to pay all reasonable costs and expenses of every kind incurred by
the Collateral Agent for the collection, sale and foreclosure of the Qualified
Collateral (including reasonable expenses incurred in the protection of
Collateral Agent’s title to or lien upon or right in connection therewith,
reasonable expenses for out-of-pocket legal fees in connection therewith or in
making any such sale or sales, insurance, commission for sales and guaranty);



  (ii)   second, to the Collateral Agent for any amounts due and unpaid in
accordance with applicable agreements;



  (iii)   third, to the Bond Guarantor in respect of any amounts previously paid
by the Bond Guarantor in respect of the Guaranteed Obligations;



  (iv)   fourth, to interest owed under the AgVantage Bond;



  (v)   fifth, to the principal amount owed under the AgVantage Bond; and



  (vi)   sixth, any remaining Proceeds will be paid by the Collateral Agent to
the Grantor.

SECTION 4.3 Appointment of Collateral Agent as Attorney-in-Fact; Sub-Agents.



  (a)   If an Event of Default occurs and is continuing, and without limiting
any other rights the Collateral Agent might have as a collateral agent under
applicable law and under this Agreement, the Grantor does hereby make,
constitute and appoint the Collateral Agent (and any sub-agent thereof appointed
by the Collateral Agent for purposes of this Agreement in accordance with
Section 4.3(b) (each, a “Sub-Agent”)) its true and lawful attorney-in-fact to
deal with the Qualified Collateral and, in its name and stead to release,
collect, compromise, settle and release or record any mortgage or deed of trust
that is a part of such Qualified Collateral as fully as the Grantor could do if
acting for itself. The powers herein granted are coupled with an interest, and
are irrevocable, and full power of substitution is granted to the Collateral
Agent in the premises.



  (b)   All services to be furnished by the Collateral Agent under this
Agreement may be furnished or subcontracted by the Collateral Agent to a
Sub-Agent; provided, that prior written notice is given to the Grantor of the
appointment of such Sub-Agent and the Grantor consents to such appointment
within ten Business Days after its receipt of such notice; provided, however,
that: (i) the Collateral Agent shall remain ultimately responsible for the
provision of such services; and (ii) the Grantor shall not withhold or delay
consent to the appointment of an Excluded Agent.

ARTICLE 5

      AgVantage Bond Documentation

SECTION 5.1
  Maintenance of AgVantage Bond Documentation.

The Grantor shall maintain each of the following documents (the “AgVantage Bond
Documents”) as official records of the Grantor:



  (a)   a certified copy of the relevant portion of the minutes of the meeting
at which the Grantor’s board of directors or other governing body adopted the
AgVantage Bond Resolutions (as defined in Section 6.1(a)(i) below);



  (b)   a current copy of the schedules listing the Qualified Collateral pledged
hereunder and setting forth, among other things, the outstanding principal
amount of such collateral as of the most recent Valuation Date; and



  (c)   a statement of the AgVantage Bond Balance.

ARTICLE 6

      Representations, Warranties and Covenants

SECTION 6.1
  Representations and Warranties.

The Grantor represents and warrants as of the date of this Agreement and as of
each date on which the Qualified Collateral Schedule is modified, that:



  (a)   it is authorized under applicable law and its charter, bylaws, or
similar governing documents, to execute and perform its obligations under the
applicable AgVantage Bond and this Agreement. Without limiting the generality of
the foregoing, the Grantor represents that: (i) its board of directors or other
governing body has adopted resolutions (the “AgVantage Bond Resolutions”)
(A) authorizing the execution and delivery of any AgVantage Bond issued and this
Agreement and the taking or consummation of such other actions as necessary or
appropriate to carry out the provisions or intentions of any AgVantage Bond
issued and this Agreement, and (B) adopting or ratifying, as applicable, the
Mortgage Guidelines; and (ii) the foregoing resolutions are duly reflected in
the official records of the Grantor;



  (b)   each AgVantage Bond is enforceable against the Grantor and this
Agreement is valid, binding and enforceable against the Grantor in accordance
with its terms subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights and subject to enforceability to general principles
of equity, regardless of whether enforcement is sought in a proceeding in equity
or at law; and



  (c)   with respect to each Qualified Loan that is pledged as Qualified
Collateral, (i) such Qualified Loan is secured by a first lien mortgage on the
real estate securing the Qualified Loan and was originated in accordance with
the Mortgage Guidelines in all material respects, and (ii) the Grantor has
advised the Purchaser and Farmer Mac in writing of any other loan secured by any
portion of such real estate with an equal lien position to the Qualified Loan.
The Grantor covenants that any interest obtained by the Purchaser, Farmer Mac,
or the Collateral Agent in any such Qualified Loan by operation of this
Agreement will be prior in right to any lien on such security of which the
Purchaser and Farmer Mac had not been so advised.

SECTION 6.2 Covenants.

The Grantor covenants that:



  (a)   the Grantor has rights in the Qualified Collateral granted by it, and
its title to the portion of the Qualified Collateral that is required to meet
the Minimum Required Collateralization Level is free and clear of pledges, liens
and encumbrances, except as created hereunder and except for Permitted Liens,
and the Grantor will maintain such amount of Qualified Collateral free and clear
of pledges, liens and encumbrances except as created hereunder and except for
the Permitted Liens as long as such Qualified Collateral remains pledged
hereunder;



  (b)   the Grantor has obtained all necessary approvals and consents before
pledging the Qualified Collateral under this Agreement;



  (c)   each Qualified Loan is freely transferable by assignment or negotiation;



  (d)   each mortgage or deed of trust securing a note or bond included in the
Qualified Collateral has been recorded;



  (e)   the Grantor will provide the Collateral Agent with any reports or
statements that the Collateral Agent or the Control Party reasonably requests;
provided, however, that the filing of a report or statement via the Electronic
Data Gathering, Analysis, and Retrieval system of the Commission (or such
subsequent official electronic filing system established by the Commission)
shall constitute delivery of such report or statement, as the case may be, to
the Collateral Agent or the Control Party upon notification by the Grantor to
the Collateral Agent or the Control Party, as the case may be.



  (f)   upon reasonable prior notice and during normal business hours, and with
approval of the Grantor (such approval to not be reasonably withheld), the
Grantor will permit the Collateral Agent or its designee to inspect or copy the
AgVantage Bond Documents and any other documents or evidence in the Grantor’s
possession or control relating to the Qualified Collateral;



  (g)   the Grantor will promptly notify the Collateral Agent upon the
occurrence of any change in its respective credit rating by S&P, Moody’s or
Fitch, as applicable;



  (h)   the Grantor will promptly notify the Collateral Agent of any change in
applicable law or regulations, or its respective charter, bylaws, or other
governing documents, or any legal or regulatory process asserted against the
Grantor, that materially affects or may materially affect the Grantor’s
authority or ability to lawfully perform its obligations under the Bond Purchase
Agreement or this Agreement; and



  (i)   the Grantor will promptly notify the Collateral Agent of: (i) any
material adverse change in its business or financial condition or in the
business or financial condition of the Operating Partnership, the REIT or any
other affiliate that would materially and adversely affect the Collateral
Agent’s interests; (ii) the execution of a definitive agreement which by its
terms provides for a reorganization, merger or consolidation of the Grantor, the
Operating Partnership or the REIT; (iii) any legal or regulatory action
(including any pending or threatened litigation or judgment) directly involving
the Grantor, the Operating Partnership or the REIT as a party that would
reasonably be expected to have a materially adverse financial or business impact
on the Grantor; or (iv) the occurrence of any Event of Default.

SECTION 6.3 Negative Covenants.

The Grantor covenants that the Grantor shall not, and shall not purport, propose
or undertake to, consent to any modification of any AgVantage Bond without the
Collateral Agent’s or Control Party’s prior written consent, which consent shall
not be unreasonably withheld.

ARTICLE 7

     
Indemnification
SECTION 7.1
 
Indemnification by Grantor.

The Grantor agrees to indemnify the Collateral Agent or Sub-Agent for any loss,
claim, damage, liability, and expense (including reasonable attorneys’ fees,
court costs and reasonable expenses of litigation) incurred by the Collateral
Agent (and any Sub-Agent), in the course of or arising out of the Bond Purchase
Agreement or this Agreement, any action relating to the Qualified Collateral, or
any action to which the Collateral Agent (and any Sub-Agent), may become subject
in connection with the AgVantage Bond Holder’s exercise of any right or remedy
granted to it under the Bond Purchase Agreement or this Agreement, except to the
extent that such loss, claim, damage, liability or expense results from the
Collateral Agent’s (and any Sub-Agent thereof) negligence or willful misconduct;
provided, however, that if Farmer Mac is appointed as a Sub-Agent of the
Collateral Agent under this Agreement, Farmer Mac’s indemnification pursuant to
this Section 7.1 will be limited solely to actions taken as Sub-Agent to the
Collateral Agent.

ARTICLE 8

     
Miscellaneous
SECTION 8.1
 
Successors and Assigns of Grantor Bound by Agreement.

All obligations, covenants, agreements and duties of the parties contained in
this Agreement shall bind the respective permitted successors and assigns of the
parties, whether so expressed or not.

SECTION 8.2 Amendments; Assignments.



  (a)   This Agreement will not be amended, supplemented, modified, restated, or
replaced in any manner, except with the written consent of the Grantor and the
Collateral Agent.



  (b)   This Agreement may not be transferred, assigned, hypothecated or
alienated in any manner whatsoever, except with the prior written consent of the
Grantor and the Collateral Agent.

SECTION 8.3 No Liability for the Collateral Agent.

Subject to Section 7.2, the Collateral Agent has no liability for acting in
reliance upon any communication (including a facsimile transmission, electronic
transmission, telex, or similar communication) reasonably believed by the
Collateral Agent to be genuine or to be sent by an individual acting on behalf
of the Grantor. The Collateral Agent has no fiduciary duty to the Grantor.

SECTION 8.4 Governing Law.

This Agreement shall be construed and enforced according to the laws of the
State of New York, including, without limitation, Section 5-1401 of the General
Obligations Law of the State of New York, but without regard to the conflicts of
law provisions thereof.

SECTION 8.5 Consent to Jurisdiction.

Each party to this Agreement submits for itself and in connection with its
properties, generally and unconditionally, to the nonexclusive jurisdiction of
the United States federal court located in The City of New York, Borough of
Manhattan, for purposes of any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. Each party to this
Agreement irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each party to
this Agreement hereby consents to process being served in any suit, action or
proceeding with respect to this Agreement, or any document delivered pursuant
hereto, by the mailing of a copy thereof, by registered or certified mail,
postage prepaid, return receipt requested, to its respective address specified
at the time for notices under this Agreement or to any other address of which it
shall have given written notice to the other party hereto. The foregoing shall
not limit the ability of any party hereto to bring suit in the courts of any
other jurisdiction.

SECTION 8.6 Waiver of Jury Trial.

Each of the parties to this Agreement irrevocably and expressly waives any and
all right to a trial by jury with respect to any legal proceeding arising out of
or relating to this Agreement or any claims or transactions in connection
herewith. Each of the parties hereto hereby acknowledges that such waiver is
made with full understanding and knowledge of the nature of the rights and
benefits waived hereby.

SECTION 8.7 Entire Agreement.

This Agreement and the Bond Purchase Agreement embody the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersede all prior agreements between such parties that relate to the
subject matter.

SECTION 8.8 Limitation on Rights of Others.

The provisions of this Agreement are solely for the benefit of the Grantor and
the Collateral Agent and nothing in this Agreement, whether express or implied,
shall be construed to give to any other person any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

SECTION 8.9 Severability.

If any provision of, or obligation under, this Agreement, or the application
thereof to any person or under any circumstance, shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions of, and any obligations under, this Agreement, or the
application of such provision in any other jurisdiction shall not in any way be
affected or impaired thereby, and each provision of this Agreement shall be
valid and enforceable to the extent permitted by applicable law.

SECTION 8.10 Counterparts.

This Agreement and any amendments, supplements, modifications, restatements, or
replacements hereof, or waivers or consents hereto, may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, when taken together, shall
constitute one and the same instrument. This Agreement shall become effective
upon the execution of a counterpart by each of the parties hereto.

SECTION 8.11 No Waiver.

No failure on the part of the parties hereto to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege hereunder (or operate as an acquiescence of any default or Event of
Default hereunder) shall operate as a waiver thereof (including by the
Collateral Agent upon the occurrence and during the continuance of an Event of
Default), nor shall any single or partial exercise thereof or the exercise of
any other right, power or privilege operate as such a waiver.

SECTION 8.12 Remedies Cumulative.

No right, power or remedy of the parties hereunder shall be exclusive of any
other right, power or remedy, but shall be cumulative and in addition to any
other right, power or remedy thereunder or now or hereafter existing by law or
in equity.

SECTION 8.13 Notices.

All demands, notices, instructions or other communications required or permitted
to be given hereunder shall be given in writing by delivering the same against
receipt by facsimile transmission (confirmed by registered or certified mail,
postage prepaid, return receipt requested), or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows (and if so
given, shall be deemed given when mailed or upon receipt of a confirmation, if
sent by facsimile):

If to the Grantor, to:

Gladstone Lending Company, LLC
c/o Gladstone Land Corporation
1521 Westbranch Drive, Suite 200
McLean, Virginia 22102
Fax: 703-287-5801
Attn: Michael Licalsi

with a copy to:

Bass Berry & Sims PLC
100 Peabody Place, Suite 900
Memphis, TN 38103
Fax: 901-543-5999
Attention: Richard R. Spore and Robert P. McDaniel, Jr.

If to the Purchaser, Collateral Agent or the Bond Guarantor, to:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attention: Chief Financial Officer

with a copy to:

Federal Agricultural Mortgage Corporation
1999 K Street, NW 4th Floor
Washington, DC 20006
Fax: 202-872-7713
Attention: General Counsel

ARTICLE 9

      Termination of Security Interest

SECTION 9.1
  Termination of Security Interest.

The Security Interest in respect of any item of Qualified Collateral shall
terminate, and all rights to any item of Qualified Collateral shall revert to
the Grantor upon: (i) the termination of the Bond Purchase Agreement in
accordance with its terms; or (ii) the withdrawal, replacement or substitution
or the sale, disposition, pledge, assignment or other transfer, of such item of
Qualified Collateral by the Grantor pursuant to, and in accordance with,
Section 2.3; provided that this Agreement shall survive any permitted assignment
of the Bond Purchase Agreement and any AgVantage Bond.

SECTION 9.2 Evidence of Termination.

Upon the termination of this Agreement, the Collateral Agent will execute and
deliver to the Grantor such documents as the parties shall prepare at their own
expense and reasonably request to evidence the termination of this Agreement.
Without limiting the foregoing, upon the occurrence of a withdrawal,
replacement, substitution, sale, disposition, pledge, assignment or other
transfer under Section 9.1(ii) or Section 2.3(c) above, Collateral Agent will
cooperate with Grantor in the release or termination (or partial release or
termination) of all filings or instruments evidencing any applicable lien or
liens in favor of Collateral Agent with respect to such collateral. Without
limiting the foregoing, upon the request of Grantor in such event, Collateral
Agent shall promptly terminate (or authorize Grantor to terminate) any UCC
financing statement(s) necessary to evidence the release of such lien(s).

1

In Witness Whereof, the parties have caused this Agreement to be duly executed
and delivered as of the day first above written.

GLADSTONE LENDING COMPANY, LLC, a Delaware limited liability company

By: Gladstone Land Limited Partnership, a Delaware limited partnership, its sole
member and manager

By: Gladstone Land Partners, LLC, a Delaware

limited liability company, its General Partner

By: Gladstone Land Corporation, a Maryland corporation, its Manager

By:
Name:
Title:


FARMER MAC MORTGAGE SECURITIES CORPORATION,


as Purchaser



      By:

Name: R. Dale Lynch
Title: Vice President and Treasurer

FEDERAL AGRICULTURAL MORTGAGE CORPORATION,
as Collateral Agent and Bond Guarantor



      By:

Name: R. Dale Lynch
Title: Senior Vice President – Chief Financial Officer and Treasurer

Schedule I

Eligibility Criteria Agricultural real estate can consist of land, buildings and
fixtures used in agricultural production, processing or storage. Each such
mortgage loan will:



  •   be secured by a first lien fee simple or leasehold mortgage on
agricultural real estate (land, buildings and fixtures used in agricultural
production, processing or storage) located in the United States (or by a junior
lien on such agricultural real estate, so long as the Grantor holds each lien on
such agricultural real estate that is senior to such junior lien and each
mortgage loan secured by any such senior lien is pledged by the Grantor under
this Agreement);



  •   be an obligation of a citizen or national of the United States or an alien
lawfully admitted for permanent residence in the United States or a private
corporation, limited liability company, limited partnership or partnership whose
members, stockholders, or partners holding a majority interest in the
corporation or partnership are such individuals;



  •   have a loan-to-value ratio at the time of origination of not greater than
66 percent, as determined by the Appraised Value of the related agricultural
real estate securing the mortgage loan;

• if secured by:



  •   not more than 1,000 acres, have an unpaid principal balance not greater
than $30,000,000 (or any higher amount permitted by Farmer Mac and communicated
to Grantor in writing);



  •   more than 1,000 acres, have an unpaid principal balance not greater than
$12,000,000 (or any higher amount permitted by Farmer Mac and communicated to
Grantor in writing);

• be not more than 30 days delinquent in the payment of interest;

• have all taxes and assessments paid prior to delinquency;

• contain cross-default provisions in the related mortgage loan documents,
instruments, and agreements, providing that any default or Event of Default in
this Agreement or the Bond Purchase Agreement shall also constitute a default
under the related mortgage loan and providing for immediate acceleration of the
balance due on such mortgage loan without further notice, thereby entitling the
Collateral Agent or Control Party, as applicable, to all rights and remedies
under the terms of such mortgage loan;

• encumber any improvements with a first priority lien by and through the
mortgage. For purposes of this paragraph, “improvements” means: any buildings,
improvements, equipment, fixtures and permanent plantings located in or on or
appurtenant to the collateral, and all additions, replacements, and improvements
hereafter made to or placed in or on the collateral; all rights-of-way,
easements, rents, issues, profits, income, proceeds and general intangibles from
the collateral, tenements, hereditaments, remainders, reversions, privileges and
appurtenances belonging unto the collateral, however evidenced which are used or
enjoyed in connection with the real property now or hereafter owned or belonging
to the same or which hereafter may be acquired and so used or enjoyed; all water
and water rights now owned or hereafter acquired whether such water and water
rights are riparian, appropriative or otherwise and whether or not appurtenant
to the collateral, along with all ditch and ditch rights and any shares of
stock, licenses, permits and contracts evidencing such water or ditch rights,
and all wells, reservoirs, dams, embankments or fixtures relating to the
collateral; all windmills, pumps, irrigation equipment, motors, engines, and
devices of every kind now or hereafter used for or in connection with the
irrigation of the collateral, or for stock watering or domestic purposes
thereon, and all grain bins and storage bins, which are owned by the Grantor and
which are located on the collateral described above together with all additional
accessions, replacements, improvements, repairs and substitutions to the
collateral and the proceeds thereof and all other fixtures now or hereafter
located upon the collateral, all of which are declared to be appurtenant to the
collateral, or incident to the ownership thereof, or used in connection
therewith. Notwithstanding the foregoing or anything herein to the contrary, the
Grantor is not granting any lien or security interest with respect to, and
references to the pledged real property or improvements shall not include, any
agricultural operations, crops and related permanent plantings, irrigation
facilities and water rights that are owned by tenants at such property (“Tenant
Improvements”); and

• contain provisions, consistent with standard industry practice, requiring that
upon default of the mortgage loan, (i) all leases and security deposits on the
related collateral shall be assigned to the lender and (ii) all rents and
revenues from the related collateral shall be assigned to the lender.

Schedule II

PLEDGE AND SECURITY AGREEMENT DATED AS OF DECEMBER 5, 2014
CERTIFICATE OF PLEDGED COLLATERAL FILED WITH
FEDERAL AGRICULTURAL MORTGAGE CORPORATION, Collateral Agent

      , Chief Executive Officer (or Chief Financial Officer or Controller) and
     , Vice-President [Chief Financial Officer] [Treasurer], of Gladstone Land
Corporation, the Manager of Gladstone Land Partners, LLC, the General Partner of
Gladstone Land Limited Partnership, the sole member and manager of Grantor,
hereby certify to the Control Party and the Collateral Agent under the
above-mentioned Pledge and Security Agreement as amended to the date hereof
(herein called the “Pledge Agreement”) as follows:

            1.    
The value of the Qualified Collateral certified hereby and pledged
to the Collateral Agent, as shown on Schedule A hereto, is.......... $
       
 
  2.    
The value of the Qualified Collateral certified hereby and being
pledged to the Collateral Agent, as shown on Schedule B hereto, is.. $
       
 
  3.    
The aggregate principal amount of the AgVantage Bond(s) outstanding
at the date hereof is............................................... $
  4.    
The aggregate amount, if any, of the AgVantage Bond(s) to be issued
on the basis of this Certificate is................................. $
  5.    
The sum of amounts in items 3 and 4 is.............................. $
  6.    
The aggregate amount by which the value of Qualified Collateral
exceeds the aggregate principal amount of the AgVantage Bond(s)
outstanding (the sum of items 1 and 2 minus item 5) is.............. $
  7.    
To the knowledge of the undersigned, each Qualified Loan included
as Qualified Collateral satisfies the Eligibility Criteria set
forth in the Pledge Agreement.
  8.    
The value of the Qualified Collateral pledged to the Collateral
Agent satisfies the Minimum Required Collateralization Level.
  9.    
So far as is known to the undersigned, no Event of Default exists.

All terms which are defined in the Pledge Agreement are used herein as so
defined.

Dated:       

Exhibit A
QUALIFIED LOAN FILE CUSTODY PROCEDURES

1. Delivery of Custodial Files. (a) The Grantor is required to deliver to the
Collateral Agent any and all documents or records relating to the Qualified
Loans (with respect to any Qualified Loan, a “Qualified Loan File”), which shall
be listed by the Grantor on the Qualified Collateral Schedule, and the
Collateral Agent shall hold such Qualified Loan Files in accordance with the
terms of this Exhibit A.

(b) From time to time, the Grantor may forward to the Collateral Agent
additional original documents or additional documents evidencing an assumption,
modification, consolidation or extension of a Qualified Loan. Upon receipt of
such documents by the Collateral Agent, such documents shall constitute a part
of the Qualified Loan File for the related Qualified Loan. The Collateral Agent
is entitled to rely upon the Qualified Collateral Schedule provided as of the
most recent date of delivery as the conclusive schedule in its review of the
submitted Qualified Loan File. The Collateral Agent is under no duty to verify
the existence of any endorsements to the policy of title insurance or the
existence, validity or priority of any liens of security interest in any
personal property securing the related Qualified Loan.

(c) Within thirty (30) days after the later of (i) the date of delivery of the
Qualified Loan Files by the Grantor and (ii) receipt by the Collateral Agent of
check-in instructions for the Qualified Loan Files and, if applicable, the
Mortgage Documents and any other instruments and/or documents contained in the
Qualified Loan Files, from the Grantor, the Collateral Agent shall review the
Qualified Loan Files received by it in accordance with the check-in
instructions, and shall deliver to the Bond Guarantor, the Grantor or their
designees a certification (a “Trust Receipt”) substantially in the form agreed
to by the parties hereto and the Bond Guarantor, as to each Qualified Loan
listed on the Qualified Collateral Schedule. The Collateral Agent shall not be
responsible to verify the validity, sufficiency or genuineness of any document
in any Qualified Loan File.

2. Custody of Qualified Loan Documents. The Collateral Agent shall segregate and
maintain continuous custody of all documents constituting each Qualified Loan
File received by it in secure and fire-resistant facilities in accordance with
its customary standards for such custody and shall provide the Grantor written
notice of such location.

3. Release for Servicing. From time to time and as appropriate for the
foreclosure or servicing of any of the Qualified Loans or in connection with a
Qualified Loan which has been paid in full, the Collateral Agent is hereby
authorized, upon delivery by the Grantor to the Collateral Agent, with a copy to
the parties hereto and the Bond Guarantor of a written request in a form agreed
upon by the parties hereto and the Bond Guarantor (a “Request for Release of
Qualified Loan File”), to release to the Grantor the related Qualified Loan
Files. The Collateral Agent shall have no duties or obligations and no liability
with respect to any Qualified Loan File so released to the Grantor for any
period of time so released to the Grantor. In the event that the Grantor returns
a Qualified Loan File or other documents previously released by the Collateral
Agent to the Grantor the Qualified Loan File or other documents so returned
shall once again be subject to the provisions of the Pledge and Security
Agreement.

4. Copies of Qualified Loan Documents. Upon the written request of any of the
Grantor or the Control Party and at the cost and expense of the Grantor under
the Pledge and Security Agreement, the Collateral Agent shall provide the
requesting Grantor, the Control Party or their designees with copies of any
documents in the possession of the Collateral Agent relating to the Qualified
Collateral.

5. Examination of Qualified Loan Files. Upon five (5) Business Days prior
written notice to the Collateral Agent, the Bond Guarantor, the Grantor, or any
of their agents, accountants, attorneys, auditors and prospective purchasers
will be permitted during normal business hours to examine the Qualified Loan
Files and any other documents, records and papers in the possession of or under
the control of the Collateral Agent relating directly to the administration of
any or all of the Qualified Loans. Any costs associated with such examination
shall be paid by the Grantor under the Pledge and Security Agreement.

6. Attachment of Qualified Loan Files. In the event that any party to the Pledge
and Security Agreement shall be served by a third party with any type of levy,
attachment, writ or garnishment with respect to any document contained in a
Qualified Loan File, or in the event any third party shall institute any court
proceeding by which any document included in the Qualified Loan Files shall be
required to be delivered otherwise than in accordance with the provisions of the
Pledge and Security Agreement, the party which received such service shall
immediately deliver or cause to be delivered to the other parties hereto, and to
the Grantor and the Bond Guarantor, copies of all court papers, orders,
documents and other materials concerning such proceedings. The Collateral Agent
shall continue to hold and maintain all documents contained in the Qualified
Loan Files received by it pursuant to the provisions of the Pledge and Security
Agreement pending an order of a court of competent jurisdiction permitting or
directing disposition hereof. Upon final determination of such court, the
Collateral Agent shall dispose of such documents held by it as directed by such
determination or, if no such determination is made, in accordance with the
provisions of the Pledge and Security Agreement. Expenses of the Collateral
Agent incurred as a result of the attachment of any document contained in a
Qualified Loan File shall be paid pursuant to the Pledge and Security Agreement.
This subsection shall not be deemed to create any rights in property belonging
to the Grantor or the Bond Guarantor in favor of any third party.

Exhibit B
Securities Account Control Agreement
among

      [
[
[  
],
] and
], as Securities Intermediary

Dated as of

Table of Contents

This Securities Account Control Agreement (the “Agreement”) is dated as of [ ],
20[ ], between Gladstone Lending Company, LLC, a Delaware limited liability
company (the “Grantor”), [      ], as collateral agent (in such capacity, the
“Collateral Agent”) , and [      ], as securities intermediary (in such
capacity, the “Securities Intermediary”).

W i t n e s s e t h

WHEREAS, the Grantor has issued one or more AgVantage Bonds pursuant to an
AgVantage Bond Purchase Agreement dated as of [      ] (as amended, supplemented
or modified from time to time, the “AgVantage Bond”);

WHEREAS, the Grantor desires to grant to the Collateral Agent, for the benefit
of the AgVantage Bond Holder, a security interest in the collateral hereinafter
described as security for the obligations of the Grantor under the AgVantage
Bond as more particularly described below;

WHEREAS, the Grantor has entered into the Pledge and Security Agreement, dated
as of [      ] (as amended, supplemented or modified from time to time, the
“Security Agreement”), with the Collateral Agent;

WHEREAS, the Grantor, the Securities Intermediary and the Collateral Agent are
entering into this Agreement to provide for the control of the Collateral and to
perfect the security interest of the Collateral Agent therein.

NOW THEREFORE, for valuable consideration and intending to be legally bound, the
Grantor, the Securities Intermediary and the Collateral Agent do hereby enter
into this Agreement.

ARTICLE 1
Definitions; Interpretations

SECTION 1.1 Certain Terms Defined. In this Agreement, the following terms shall
have the meanings specified in this Section for all purposes of this agreement,
unless otherwise expressly provided.

“Account” means a securities account number        established at [ ], which is
a securities account within the meaning of Section 8-501(a) of the UCC.

“Agreement” means this instrument as originally executed and delivered and as
the same may be amended, supplemented, modified, restated or replaced from time
to time.

“AgVantage Bond” has the meaning in the first recital of this Agreement.

“Assignee” has the meaning set forth in Section 6.2(c) hereof.

“Bond Purchase Agreement” means the AgVantage Bond Purchase Agreement dated as
of [      ] among the Grantor, the Purchaser and Farmer Mac, as the same may be
amended from time to time in accordance with the terms thereof.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks and foreign exchange markets are open for business in New York, New York.

“Collateral” means the Account, cash, U.S. Treasury securities or securities
fully guaranteed by an agency or instrumentality of the United States, security
entitlements, financial assets, credit balances and other assets and property
and all instruments, in each case from time to time deposited or held in or
transferred or credited to or carried in the Account.

“Collateral Agent” shall mean [      ].

“Entitlement Order” has the meaning set forth in Section 3.1 hereof.

“Event of Default” has the meaning set forth in Section 3.1 of the Security
Agreement.

“Notice of Exclusive Control” has the meaning set forth in Section 3.2 hereof.

“Responsible Officer” shall mean any officer within the corporate trust
department of the Collateral Agent, including any vice president, assistant vice
president, secretary, assistant treasurer, trust officer or any other officer of
the Collateral Agent who customarily performs functions similar to those
performed by persons who at the time shall be officers, respectively, or to whom
any corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and, in each case, who shall have
responsibility for the administration of the Security Agreement.

“Securities Intermediary” has the meaning set forth in the first paragraph of
this Agreement.

“Security Agreement” has the meaning in the third (3rd) recital of this
Agreement.

“Trade” has the meaning set forth in Section 3.2 hereof.

“UCC” means the Uniform Commercial Code as in effect in the State of New York

SECTION 1.2 Interpretation. For all purposes of this Agreement except as
otherwise expressly provided or unless the context otherwise requires:



  (a)   the terms defined in this Article shall have the meanings ascribed in
this Article and shall include the plural as well as the singular;



  (b)   all accounting terms used and not expressly defined herein shall have
the meanings given to them in accordance with United States generally accepted
accounting principles, and the term “generally accepted accounting principles”
shall mean such accounting principles which are generally accepted at the date
or time of any computation or at the date hereof;



  (c)   references to Exhibits, Articles, Sections, paragraphs, subparagraphs
and clauses shall be construed as references to the Exhibits, Articles,
Sections, paragraphs, subparagraphs and clauses of this Agreement;



  (d)   the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;



  (e)   the words “include”, “includes” and “including” shall be construed to be
followed by the words “without limitation”;



  (f)   Article and Section headings are for the convenience of the reader and
shall not be considered in interpreting this Agreement or the intent of the
parties hereto; and



  (g)   capitalized terms used herein and not otherwise defined shall have the
meanings ascribed in the Bond Purchase Agreement.

ARTICLE 2
The Account

SECTION 2.1 UCC Provisions. Each party hereto agrees that the Account
constitutes a “securities account” within the meaning of Article 8 of the UCC
and with respect to the property from time to time credited to the Account, the
Securities Intermediary is the “securities intermediary” and that the Grantor is
the “entitlement holder” within the meaning of the UCC. For purposes of
perfecting the security interest of the Collateral Agent in any property (at any
time now or hereafter held in or credited to the Account), the Securities
Intermediary hereby acknowledges that it holds and will hold such property as
collateral for the benefit of the Collateral Agent, subject to the terms and
conditions of this Agreement. All property delivered to the Securities
Intermediary and directed by the Grantor to be included in the Account pursuant
to the terms of the Security Agreement shall be promptly credited to the
Account. All parties agree that the Account and all property held by the
Securities Intermediary in the Account, including without limitation cash or
credit balances, will be treated as investment property under Article 9 of the
UCC and financial assets under Article 8 of the UCC.

SECTION 2.2 Indorsements. The Grantor agrees that all securities or other
property underlying any financial assets credited to the Account shall be
registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and that in no case will
any financial asset credited to the Account be registered in the name of the
Grantor, payable to the order of the Grantor or specially indorsed to the
Grantor. The Securities Intermediary agrees that it shall promptly (and in any
event within five (5) Business Days) notify the Collateral Agent and the Grantor
in writing after becoming aware (using reasonable care in the Securities
Intermediary’s normal business practices) that any financial asset credited to
the Account is registered or indorsed in contravention of this Section 2.2;
provided, however, that the Securities Intermediary shall have no liability
hereunder for the failure to deliver such notice except to the extent such
failure results from its gross negligence or willful misconduct.

SECTION 2.3 Priority of Lien. The Securities Intermediary hereby acknowledges
the security interest granted to the Collateral Agent by the Grantor. The
Securities Intermediary hereby waives and releases all liens, encumbrances,
claims and rights of setoff it may have against the Collateral or any credit
balance in the Account and agrees that it will not assert any such lien,
encumbrance, claim or right against the Account (including any financial asset
carried in the Account or any credit balance in the Account) or any other
Collateral, except for the right to be reimbursed for amounts advanced to settle
authorized transactions under the Security Agreement.

ARTICLE 3
Control

SECTION 3.1 Grant of Control. Subject to Section 3.2 below, the Securities
Intermediary will comply with all notifications it receives directing it to
transfer or redeem any property in the Account (each an “Entitlement Order”) or
other directions concerning the Account (including, without limitation,
directions to distribute to the Collateral Agent proceeds of any such transfer
or redemption or interest or dividends on property in the Account) to the extent
directed by the Collateral Agent without further consent from the Grantor or any
other person. The Securities Intermediary will not agree with any third party
that the Securities Intermediary will comply with Entitlement Orders concerning
the Collateral originated by such third party without the prior written consent
of the Collateral Agent and, unless an Event of Default has occurred and is
continuing, the Grantor.

SECTION 3.2 Grantor’s Rights in Account. Until the Securities Intermediary
receives a notice from the Collateral Agent in the form of Exhibit A attached
hereto (a “Notice of Exclusive Control”) that the Collateral Agent will exercise
exclusive control over the Account, the Securities Intermediary shall:
(i) distribute to the Grantor all interest and regular cash dividends on
property in the Account, if any, (ii) allow the Grantor to exercise all voting
rights, if any, relating to the security entitlements and financial assets
credited to the Account and (iii) settle purchases, sales, free receipts, free
deliveries, exchanges, substitutions and other transactions initiated by Grantor
or Grantor’s authorized representatives (collectively, “Trades”, and each
individually, a “Trade”). The Grantor shall be solely responsible to comply with
the valuation requirements on the Collateral described in the Security
Agreement. If the Securities Intermediary receives from the Collateral Agent a
Notice of Exclusive Control, the Securities Intermediary will cease
(a) distributing to the Grantor any interest and dividends on property in the
Account, (b) allowing the Grantor to exercise any voting rights and (c) settling
Trades initiated by Grantor or Grantor’s authorized representatives. The
Collateral Agent may deliver to the Securities Intermediary a Notice of
Exclusive Control only if an Event of Default has occurred and is continuing.

ARTICLE 4
Representations and Warranties; Undertakings

SECTION 4.1 The Representations and Warranties of the Securities Intermediary.
The Securities Intermediary hereby represents and warrants to the Grantor and
the Collateral Agent that:



  (a)   the Account has been established in the name of the Grantor as recited
above;



  (b)   the Account statements to be provided from time to time to the Grantor
pursuant to this Agreement will contain a complete and accurate statement of the
“financial assets,” as defined in Article 8 of the UCC, maintained in the
Account, which account has been titled to reflect the security interest of the
Collateral Agent therein;



  (c)   there are no claims to or interests in the Account arising by, through
or from the Securities Intermediary (other than those expressly permitted
hereby) and, to the best of a Responsible Officer of the Securities
Intermediary’s knowledge, there is no other claim to or interest in the Account
except for the claims and interest of the Collateral Agent and Grantor in the
Account; and



  (d)   valid and legally binding “security entitlements,” as defined in
Article 8 of the UCC, have been created with respect to the financial assets to
be carried in the Account and pledged to the Collateral Agent pursuant to the
Security Agreement, and the Securities Intermediary hereby acknowledges the
creation and existence of such security entitlements.

SECTION 4.2 Undertakings of the Securities Intermediary. The Securities
Intermediary hereby undertakes as follows:



  (a)   to send copies of: (i) all monthly statements concerning the Account to
each of Grantor and the Collateral Agent at their respective addresses set forth
in the heading of this Agreement and (ii) any other information concerning the
Account or Collateral reasonably requested by the Collateral Agent to the
Collateral Agent at the address set forth in the heading of this Agreement;



  (b)   to provide to the Collateral Agent with online access to the Account
upon execution of such documentation as the Securities Intermediary shall
reasonably request; and



  (c)   upon receipt of written notice of any lien, encumbrance or adverse claim
against the Account or in any financial asset carried therein, to make
reasonable efforts to notify the Collateral Agent and the Grantor thereof.

ARTICLE 5
Limitation of Responsibility; Indemnification

SECTION 5.1 Limitation of Responsibility of Securities Intermediary.

The Securities Intermediary shall have no responsibility or liability to the
Collateral Agent for complying with Trade directions from the Grantor, or the
Grantor’s authorized representatives, which are received by the Securities
Intermediary before the Securities Intermediary receives a Notice of Exclusive
Control. The Securities Intermediary shall have no responsibility or liability
to the Grantor for (i) complying with any Notice of Exclusive Control or
(ii) for complying with Entitlement Orders concerning the Collateral originated
by the Collateral Agent. The Securities Intermediary shall have no
responsibility or liability to the Collateral Agent with respect to the value of
the Collateral. The Securities Intermediary shall have no duty to investigate or
make any determination as to whether an Event of Default exists under any
agreement between the Grantor and the Collateral Agent and shall comply with all
notices whether or not it believes that any such Event of Default exists. This
Agreement does not create any obligation or duty of the Securities Intermediary
other than those expressly set forth herein.

SECTION 5.2 Indemnification of Securities Intermediary. The Grantor hereby
agrees to indemnify, defend and hold harmless the Securities Intermediary, its
directors, officers, agents and employees against any and all claims, causes of
action, liabilities, lawsuits, demands and damages, including without
limitation, any and all court costs and reasonable attorney’s fees, in any way
related to or arising out of or in connection with this Agreement or any action
taken or not taken pursuant hereto, except to the extent as a result of the
Securities Intermediary’s gross negligence or willful misconduct.

ARTICLE 6
Miscellaneous

SECTION 6.1 Successors and Assigns of Grantor Bound By Agreement. All
obligations, covenants, agreements and duties of the Grantor contained in this
Agreement shall bind the permitted successors and assigns of the Grantor,
whether so expressed or not.

SECTION 6.2 Amendments; Assignments.



  (a)   This Agreement will not be amended, modified, restated, supplemented or
replaced in any manner, except with the written consent of the Grantor, the
Securities Intermediary and the Collateral Agent.



  (b)   Subject to clause (c) below, this Agreement may not be transferred,
assigned, hypothecated or alienated in any manner whatsoever, except with the
prior written consent of the Grantor, the Securities Intermediary and the
Collateral Agent.



  (c)   The Grantor hereby agrees that, in the event that the Collateral Agent
assigns, transfers or conveys its rights and duties under the Security Agreement
to any party (the “Assignee”), the Collateral Agent shall have the right to
assign and transfer this Agreement and the control created hereby to the
Assignee, and the Grantor and the Securities Intermediary hereby consent to such
assignment and transfer.

SECTION 6.3 Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of New York, including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York, but
otherwise without regard to the conflicts of law provisions thereof. The parties
hereto agree that the jurisdiction of the Account is the State of New York.

SECTION 6.4 Customer Agreement. In the event of a conflict between this
Agreement and any other agreement between the Securities Intermediary and the
Grantor, the terms of this Agreement will prevail. Regardless of any provision
in any such agreement relating to the law governing the Account, the parties
hereto agree that the establishment and maintenance of the Account, and all
interests, duties and obligations with respect thereto, shall be governed by the
laws of the State of New York.

SECTION 6.5 Consent to Jurisdiction. Each party to this Agreement submits for
itself and in connection with its properties, generally and unconditionally, to
the nonexclusive jurisdiction of the United States federal court located in the
Southern District of New York, for purposes of any legal proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby. Each
party to this Agreement irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Each party to this Agreement hereby consents to process being served in any
suit, action or proceeding with respect to this Agreement, or any document
delivered pursuant hereto, by the mailing of a copy thereof, by registered or
certified mail, postage prepaid, return receipt requested, to its respective
address specified at the time for notices under this Agreement or to any other
address of which it shall have given written notice to the other party hereto.
The foregoing shall not limit the ability of any party hereto to bring suit in
the courts of any other jurisdiction.

SECTION 6.6 Waiver of Jury Trial. Each of the parties to this Agreement
irrevocably and expressly waives any and all right to a trial by jury with
respect to any legal proceeding arising out of or relating to this Agreement or
any claims or transactions in connection herewith. Each of the parties hereto
hereby acknowledges that such waiver is made with full understanding and
knowledge of the nature of the rights and benefits waived hereby.

SECTION 6.7 Future Agreement. This Agreement and the Security Agreement embody
the entire agreement and understanding between the parties hereto relating to
the subject matter hereof and supersedes all prior agreements between such
parties that relate to the subject matter, unless otherwise agreed to in writing
by all parties.

SECTION 6.8 Limitation on Rights of Others. The provisions of this Agreement are
solely for the benefit of the Grantor, the Securities Intermediary and the
Collateral Agent and nothing in this Agreement, whether express or implied,
shall be construed to give to any other person any legal or equitable right,
remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

SECTION 6.9 Notices. All communications hereunder shall be in writing (including
facsimile) and shall be personally delivered, mailed or transmitted by
facsimile, respectively, to a party at the address previously furnished in
writing to each other party.

SECTION 6.10 Severability. If any provision of, or obligation under, this
Agreement, or the application thereof to any person or under any circumstance,
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions of, and any obligations
under, this Agreement, or the application of such provision in any other
jurisdiction shall not in any way be affected or impaired thereby, and each
provision of this Agreement shall be valid and enforceable to the extent
permitted by applicable law.

SECTION 6.11 Counterparts. This Agreement and any amendments, modifications,
restatements, supplements and/or replacements hereof, or waivers or consents
hereto, may be executed in any number of counterparts, and by different parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be deemed to be an original and all of which counterparts, when taken
together, shall constitute one and the same instrument. This Agreement shall
become effective upon the execution of a counterpart by each of the parties
hereto.

SECTION 6.12 No Waiver. No failure on the part of the parties hereto to
exercise, and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof or the exercise of any other right,
power or privilege operate as such a waiver.

SECTION 6.13 Remedies Cumulative. No right, power or remedy of the parties
hereunder shall be exclusive of any other right, power or remedy, but shall be
cumulative and in addition to any other right, power or remedy thereunder or now
or hereafter existing by law or in equity.

ARTICLE 7
Termination of Agreement

SECTION 7.1 Termination of this Agreement. The rights and powers granted herein
to the Collateral Agent have been granted in order to perfect its security
interest in the Collateral, are powers coupled with an interest and will not be
affected by the lapse of time or any other matter or circumstance. The
obligations of the Securities Intermediary hereunder shall continue in effect
until the earlier of (i) the date on which the Grantor makes suitable
arrangements with the consent of the Collateral Agent following the resignation
of the Securities Intermediary and (ii) the Collateral Agent, upon termination
of the Security Agreement, has notified the Securities Intermediary in writing
that this Agreement is to be terminated.

SECTION 7.2 Evidence of Termination. Upon the termination of this Agreement,
each of the Securities Intermediary and the Collateral Agent will execute and
deliver to the Grantor such documents as the Grantor shall prepare at its own
expense and reasonably request to evidence the termination of this Agreement.

In Witness Whereof, the undersigned have duly caused this Agreement to be
executed and delivered as a deed as of the date first above written.

as Grantor

Gladstone Lending Company, LLC, a Delaware limited liability company

By: Gladstone Land Limited Partnership, a Delaware limited partnership, its sole
member and manager

By: Gladstone Land Partners, LLC, a Delaware limited

liability company, its General Partner

By: Gladstone Land Corporation, a Maryland corporation, its Manager

By:
Name:
Title:


as Securities Intermediary

By:
Name:
Title:


as Collateral Agent

By:
Name:
Title:


Exhibit A
Notice of Exclusive Control

?, 20?

[Name and address of

Securities Intermediary]

Ladies and Gentlemen:

Reference is made to that Securities Account Control Agreement, dated as of [ ],
20[ ] among [ ], as Securities Intermediary, [ ], as Grantor, and [ ], as the
Collateral Agent (the “Control Agreement”). Terms used but not defined herein
shall have the meanings assigned to them in the Control Agreement.

In accordance with Section 3.2 of the Control Agreement, the Collateral Agent
hereby provides notice to the Securities Intermediary of its intent to exercise
exclusive control over the Account; this notice shall serve as a Notice of
Exclusive Control under the Control Agreement.

as Collateral Agent

By:
Name:
Title:
•

13650880.8

2